 

 

 

 

Exhibit 10.3

 

 

Amendment No. 1

 

To agreement between the Attorney General of the State of New York and the
Superintendent of Insurance of the State of New York, and

Marsh & McLennan Companies, Inc., Marsh Inc. and their subsidiaries and
affiliates

(collectively “Marsh”) dated January 30, 2005

 

The parties to the above captioned Agreement (the “Agreement”), for good and
valuableconsideration, hereby agree to the following amendments to the
Agreement:

 

Paragraph 8 is amended by inserting in clause (b), the word “U.S.” after the
word “the” and before the word “client” such that it now reads, in relevant
part: “(b) the U.S. client consents in writing ...”

 

Paragraph 19 is amended and restated in its entirety to read as follows:

 

“K. Limitation on Extraterritorial Effect

19.

The provisions of paragraphs 7 through 9 and 11 through 17 shall apply to all
Marsh entities that are domiciled in the United States. In addition, with
respect to those Marsh entities not domiciled in the United States, said
provisions shall apply only to (a) all insurance policy placement, renewal,
consultation, or servicing performed for any client domiciled in the United
States, and (b) all insurance policy placement, renewal, consultation, or
servicing associated with covering property or operations situated in the United
States, irrespective of client domicile. Paragraph 10 shall apply to all Marsh
entities worldwide.”

 

 

This Amendment No. 1 has been executed on the date or dates set forth below, but
shall be effective on the effective date of the Agreement.

 

As hereby amended, the Agreement remains in full force and effect. This
amendment may be executed in counterparts.

 

In Witness Whereof, the parties have caused this Amendment to be signed by their
authorized representatives on this 28th day of April, 2005.

 

Eliot Spitzer, Esq.

Howard Mills

 

/s/ Eliot Spitzer

/s/ Howard Mills

 

Attorney General

Superintendent of Insurance

 

State of New York

New York State Insurance Department

120 Broadway, 25th Floor

25 Beaver Street

 

New York, NY 10271

New York, NY 10004

 



 



 

 

 

 

 

 

 

Marsh & McLennan Companies, Inc.

Marsh Inc.

 

By /s/ Michael G. Cherkasky

By /s/ Michael G. Cherkasky

 

Michael G. Cherkasky

Michael G. Cherkasky

 

President and CEO

Chairman and CEO

 

1166 Avenue of the Americas

1166 Avenue of the Americas

New York, NY 10036

New York, NY 10036

 

 

 

 

 

 